Citation Nr: 1115019	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of a shell fragment wound with metallic density in soft tissues of posterior aspect of the left neck, rated 0 percent from August 13, 1990, to March 14, 1999; and 10 percent thereafter.

2.  Entitlement to a compensable rating for residuals of a shell fragment wound of the left upper extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had honorable service from June 25, 1969, to March 17, 1982, and dishonorable service from March 18, 1982, to May 31, 1990, with awards and decorations including the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from July 1992 and October 2004 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a compensable rating for residuals of a shell fragment wound of the left upper extremity and granted a separate compensable rating for a shell fragment wound with metallic density in the soft tissues of posterior aspect of the left neck.  A March 2000 rating decision increased the disability rating from 0 percent to 10 percent for the shell fragment wound of the left neck, effective March 15, 1999.  However, as that grant does not represent a total grant of benefits sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Since August 13, 1990, the effective date of service connection, the Veteran's residuals of a shell fragment wound with metallic density in soft tissues of posterior aspect of the left neck measured no more than twelve centimeters by one centimeter, is well-healed, nontender, not adherent to underlying tissue, superficial, and without overlying edema, inflammation, keloid, hypopigmentation, induration, inflexibility, or disfigurement to the head or face.

2.  Since August 13, 1990, the effective date of service connection, the Veteran's residuals of a shell fragment wound with metallic density in soft tissues of posterior aspect of the left neck has resulted in mild neurological manifestations of the left upper extremity.

3.  For the pendency of the appeal, the Veteran's residuals of a shell fragment wound to the left upper extremity measured no more than three centimeters by three centimeter, is well-healed, nontender, not adherent to underlying tissue, superficial, and without overlying edema, inflammation, keloid, hypopigmentation, induration, or inflexibility.


CONCLUSIONS OF LAW

1.  For the period from August 13, 1990, to March 14, 1999, a compensable rating for the Veteran's residuals of a shell fragment wound with metallic density in soft tissues of posterior aspect of the left neck is not warranted.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002, 2008).

2.  For the period since March 14, 1999, a rating higher than 10 percent for the Veteran's residuals of a shell fragment wound with metallic density in soft tissues of posterior aspect of the left neck is not warranted.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002, 2008).

3.  Since August 13, 1990, the effective date of service connection, the criteria for a 20 percent rating for the neurological manifestations of the left upper extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, Diagnostic Code 8510 (2010).

4.  For the pendency of the appeal, a compensable rating for the Veteran's residuals of a shell fragment wound to the left upper extremity is not warranted.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.104, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Shell Fragment Wound at the Left Posterior Aspect of the Neck

The Veteran's residuals of a shell fragment wound at the left posterior aspect of the neck has been rated 0 percent from August 13, 1990, to March 14, 1999, and 10 percent thereafter, under Diagnostic Code 7804 which pertains to scars that are painful on examination.  As there is evidence of scarring on the neck, the diagnostic criteria pertaining to disfigurement, pain, and limitation of function of scars located on the head is also applicable.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805.

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective August 30, 2002.  67 Fed. Reg. 49, 590-96 (July 31, 2002); 67 Fed. Reg. 58,448 (September 16, 2002).  In this case, the RO considered the Veteran's claim under both the original and the amended criteria and in a January 2007 supplemental statement of the case, the Veteran was notified of those changes.  Therefore, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33, 421 (2000).  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, and the Veteran has not requested consideration under those regulations, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7800, as in effect prior to August 30, 2002, provided for a noncompensable evaluation for slight, disfiguring scars of the head, face or neck, a 10 percent evaluation for moderate, disfiguring scars of the head, face or neck, a 30 percent rating for severe, disfiguring scars of the head, face or neck, especially if producing a marked and unsightly deformity of the eyelids, lips or auricles, and a50 percent rating for complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  A 10 percent rating under Diagnostic Code 7800 could be increased to 30 percent or the 30 percent rating may be increased to 50 percent if there was marked discoloration, color contrast, or the like in addition to tissue loss and cicatrization.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).

Diagnostic Code 7800, as in effect after August 30, 2002, provided that a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement, which is defined as:  a scar five or more inches in length, a scar at least one-quarter inch wide at the widest part, the surface contour of the scar is elevated or depressed on palpation, the scar is adherent to underlying tissue, the skin is hypo or hyper pigmented in an area exceeding six square inches, the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, there is underlying soft tissue missing in an area exceeding six square inches; and the skin is indurated and inflexible in an area exceeding six square inches.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Diagnostic Code 7803, as in effect prior to August 30, 2002, provided for a 10 percent rating for a superficial scar that was poorly nourished, with repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).

Diagnostic Code 7803, as in effect after August 30, 2002, provides for a maximum 10 percent rating when there are superficial, unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

Diagnostic Code 7804, as in effect prior to August 30, 2002, provided for a 10 percent rating for scars, superficial, that was tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

Diagnostic Code 7804, as in effect after August 30, 2002, provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Diagnostic Code 7805, as in effect both prior to and after August 30, 2002, provides for scars, other, to be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002-2008).  

A July 1990 hospital summary shows that the Veteran was experiencing a worsening of radicular left arm pain, and low back and left leg pain.  He was noted to have sustained an on-the-job injury in August 1989 and then to have been involved in a motor vehicle accident in November 1989 that exacerbated his neck and low back problems.  He had continuing numbness in his left arm and hand.  Myelogram and X-ray examination resulted in the diagnosis of cervical stenosis with disc bulge at C4-5, congenital lumbar canal stenosis, and shrapnel wound to the left neck and arm.  

On October 1990 VA examination, the Veteran reported that he had experienced no residual symptomatology related to his shrapnel wound at the left posterior aspect of the neck until approximately six to eight months previously, when he noticed some loss of function in the left upper extremity.  In the interim period, he had also sustained a cervical injury when involved in a motor vehicle accident.  Physical examination revealed a shrapnel wound with scar at the left side of the neck just parallel with the carotid sheath.  There was decreased two-point discrimination over the ulnar distribution of the left hand.  There was no intrinsic weakness.  There was 5/5 motor strength in the entire left upper extremity with no deficits.  There was some decreased strength in the triceps.  A July 1990 private cervical myelogram was reviewed which showed evidence of a bulging disc at C4/C5.  The assessment was status post shrapnel wound to the left anterior cervical spine with current symptomatology of weakness of the upper extremity on the left.  He was also diagnosed with possible cervical canal stenosis, multilevel disease.  

The record also shows that in November 1991, the Veteran underwent a laminectomy (lumbar decompression with bilateral foraminotomies at L3-4, L4-5, and L5-S1) for congenital lumbar stenosis with bilateral L4-5 root compression, stenosis from L3 to S1.  He had presented with worsening low back pain, radicular left leg pain and numbness, and loss of control of the left leg.

A July 1993 private neurological consultation shows that the Veteran reported that he had experienced weakness, numbness, and intermittent electric shooting pains in his left arm ever since the Vietnam shrapnel injury.  He had had difficulty using the left arm and holding objects.  The doctor noted that the Veteran re-injured his low back in 1989 and had worked until mid-1990, when he had numbness and weakness in both legs, and lumbar pain.  According to the physician, the Veteran's back and leg symptoms had improved after the 1991 surgery.  The main problem at that time involved left arm pain.

An August 1993 private examination shows that the Veteran reported that he had numbness at the left shoulder and left arm as a result of combat wounds sustained from shrapnel to the neck due to combat in Vietnam.  The examiner stated that because of the nerve root syndrome, it was difficult to make a determination as to whether the left shoulder and left upper chest pain, or the left arm numbness and pain, was actually due to the combat injuries or of cardiac origin.  Physical examination revealed left brachial plexus syndrome as a result of the combat injuries that was causing C-6 through C-8 lesions in the left arm.  

On VA X-ray in December 1994 to evaluate left arm pain, the X-ray report noted a small foreign body in the soft tissue of the mid-cervical region, and straightening of the cervical lordosis secondary to positioning and/or muscular spasm and mild spondylosis with small marginal osteophyte of C6.

VA treatment records show that in November 1995, the Veteran reported neck and left shoulder pain.  The assessment was neck pain and radiculopathy due to cervical spondylosis.  In October 1997, the Veteran reported continuing pain that radiated from his neck to his chest.  The assessment was left upper extremity pain, probably radiculopathy, secondary to the cervical spine disability.  In March 1998, the Veteran reported having continual pain in his right shoulder and right arm, and numbness in both hands.   

On December 1999 VA examination, the scar on the left neck appeared nontender and did not adhere to underlying tissue.  The scar was not ulcerated and did not cause skin break down.  The scar was not elevated or depressed.  There was no underlying tissue loss.  There was slight keloid formation present in the scar.  The color was well-matched with the remainder of the skin.  There was some notable disfigurement.  There was no limitation of function secondary to the scar.  The diagnosis was status post shell fragment to the left neck that was slightly disfiguring.  

VA treatment records show that in November 2003, the Veteran reported having left shoulder pain for one month.  Physical examination showed positive impingement sign on the left side consistent with bicipital tendonitis.  In December 2003, examination of the shoulder showed no swelling or effusion, though there was tenderness at the joint.  X-ray examination showed early degenerative joint disease.  

On September 2004 VA examination, the Veteran reported that his left neck scar sometimes was irritable with itching, burning, and stinging.  Those symptoms occurred a few times per week and lasted anywhere from a few hours to all day.  He treated the symptoms with either hot or cold towels.  Physical examination revealed that the scar looked like an upside down tear drop and measured three and one half inches in length, and was a quarter of an inch in width at the bottom and one and a half inches wide at the top.  The scar was slightly shiny.  There was no pain on examination.  The scar did not adhere to underlying tissue and was not unstable.  It was not elevated or depressed.  The scar was superficial and there was no inflammation, edema, or keloid formation.  There were no areas of induration or inflexibility.  The diagnosis was scar at left posterior neck.

On September 2005 VA examination, the Veteran reported that since he sustained the shrapnel wound in service, he has had chronic cervical pain.  He reported that he had undergone numerous nerve conduction studies and EMG examinations, physical therapy, and cortisone shots.  In his daily activities, he was limited in the ability to move his neck.  Physical examination revealed a twelve centimeter scar on the left anterior neck that was well-healed.  There was no evidence of muscular atrophy or spasm.  Range of motion of the cervical spine was limited to 40 degrees forward flexion.  There was pain on repetitive motion.  X-ray examination revealed degenerative changes of the cervical spine with a small, three to four millimeter metallic foreign body in the left mi-neck area.  A review of an EMG study from 1991 brought by the Veteran showed left S1 radiculopathy and left C6-C7 radiculopathy.  The diagnosis was status post shrapnel wound to the anterior neck.  The examiner stated that to make the conclusion that the Veteran's degenerative changes of the cervical spine were related to the residuals of the retained foreign body in the left neck would be purely speculative.  He stated that it would also be purely speculative to related the Veteran's subjective weakness in the left arm as secondary to the shell fragment wound.  

VA treatment records shows that in April 2007, the Veteran reported numbness from the left elbow to the left hand.  He sometimes had a tingling sensation in the fingers.  There was minimal decreased grip strength and no wasting of the muscles.  Percussion over the ulnar side elicited some tingling.  The reflexes were intact.  The impression was questionable ulnar neuropathy.  In July 2007, the Veteran reported that he had numbness and tingling in both hands since the two shrapnel injuries in Vietnam.  He had sharp shooting pain in those areas that radiated to his elbow and left hand.  Physical examination full strength with give way weakness in the upper extremities.  The impression was injury to the left forearm in the distant past, 1970s, probably unrelated, and carpal tunnel syndrome, bilaterally.  

On November 2008 VA examination, the Veteran reported having pain in the left arm that started at the scar at the left axilla and traveled down his hand.  The left hand also opened unannounced and he dropped items.  The scar on the left side of the neck was noted to have caused minor damage to the platysma muscle of the neck, however, because range of motion testing of the neck was normal, any remaining injury to the deeper neck muscles was slight.  There was no other obvious abnormality to the bony structures, nerves, or muscular structures other than the scar itself.  There was no evidence of muscle pain on active motion or the inability to move the joint.  The scar measured six centimeters by one centimeter at the widest part.  There was no tenderness or adherences to the underlying tissue.  There was no ulceration or skin break down.  There was some disfigurement to the scar.  There was point three centimeters of elevation to the scar.  There was no inflammation, edema, or keloid formation.  There was possible nerve damage causing left arm pain.  The examiner stated the Veteran's left arm pain and occasional spontaneous loosening of the left hand grip might be related to the shrapnel wounds.  

The Board finds that the evidence does not support a higher rating under the diagnostic criteria pertaining to scars and skin disorders for anytime during the pendency of the appeal.
With regard to whether the Veteran is entitled to a higher rating based upon disfigurement under either the new or old criteria of Diagnostic 7800, the Board finds that there is no objective medical evidence to demonstrate any moderate scar disfigurement to the neck.  On October 1990 VA examination, no disfigurement of the scar was noted or observed.  The records dated from 1990 to 1999 are also negative for any notation of scar disfigurement until the December 1999 VA examination which showed slight disfigurement.  Further, on September 2004 and September 2005 VA examination, no disfigurement was noted.  In November 2008, some disfigurement was found.  The Board finds that those findings do not support the assignment of a 10 percent rating based upon moderate disfigurement under the old Diagnostic Code 7800 because the disfigurement of the neck shown is no more than slight.

Under the new criteria of Diagnostic Code 7800, the Board finds that the record as a whole does not show that the Veteran's neck scar meets the requirements for rating greater than 10 percent.  The evidence does not show that the neck scar measured five or more inches in length, that the surface contour of the scar was elevated or depressed on palpation, that the scar is adherent to underlying tissue, that the skin was hypo or hyper pigmented in an area exceeding six square inches, the skin texture was abnormal in an area exceeding six square inches, that there was underlying soft tissue missing in an area exceeding six square inches, or that the skin was indurated or inflexible in an area exceeding six square inches.  Though on September 2004 VA examination, the scar was noted to measure three and one half inches in length and one and one half inches in width at the widest part, that finding appears to be incorrect as it does not comport with the numerous other VA examinations of record, and it appears that those measurements were in centimeters, as they are similar to measurements provided in centimeters at other examinations.  VA examinations conducted in September 2005 and in November 2008 show that the scar did not measure more than twelve centimeters long or one centimeter wide.  Additionally, a photograph of the scar, taken in November 2008, depicts a measurement of no more than six centimeters in length and approximately one centimeter in width.  However, the evidence generally tends to show that the scar is one centimeter wide at its widest.  Therefore, one of the characteristics of disfigurement is shown, which warrants a 10 percent rating.  However, no others are shown.  Accordingly, the Board finds that the Veteran displays only one of the eight signs of disfigurement, and thus a rating higher than 10 percent based upon that criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001-2008).  Furthermore, because those regulations were effective from August 30, 2002, which is after the effective date of the Veteran's 10 percent rating, the rating cannot be assigned prior to the effective date of the regulations.  In addition, the evidence does not show gross distortion or assymetry of one feature or paired set of features and a 30 percent rating pursuant to Diagnostic Code 7800 is not warranted.

With regard to Diagnostic Codes 7803, 7804, and 7805, the evidence of record does not show that on VA examinations, the neck scar was found to be unstable, tender or painful on examination, or caused limitation of function.  Accordingly, a higher rating based upon those criteria is additionally not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805 (2001-2008).  

The Board finds that the evidence does not show that any muscle injury rating is warranted for the neck injury.  The November 2008 examination found minor damage to the platysma muscle of the neck.  However, the examiner stated that because range of motion testing was normal, any remaining injury to the deeper neck muscles was slight.  A slight muscle disability of either Muscle Group XXII or Muscle Group XXIII, the groups controlling neck motion, warrants only a 0 percent rating.  The Board finds that moderate muscle injury of those groups is not shown and thus a compensable rating for a muscle injury is not warranted.  38 C.F.R. § 4.73, Diagnostic Codes 5322, 5323 (2010). 

However, the Board finds that the Veteran is entitled to a separate rating based upon a residual neurological disability related to the service-connected neck scar.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Diagnostic Codes 8510, 8511, 8513, 8514 provide the rating criteria for paralysis of the upper, middle, and lower radicular groups, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, the complete loss of abduction and rotation of the arm, flexion of the elbow, complete loss or severe limitation of extension of the wrist, and complete loss of all intrinsic muscles of hand, and some or all of the flexors of wrist and fingers.  Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 30, and 40, for the minor arm.  For all radicular groups, a 70 percent rating is available for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, 8513 (2010).  Diagnostic Codes 8610, 8611, 8612, and 8613 refer to neuritis of the upper and middle radicular group nerves, and Diagnostic Codes 8710, 8711, 8712, and 8713 refer to neuralgia of the upper and middle radicular nerves.  

In this case, the Board finds that since August 13, 1990, when service connection became effective, the Veteran has been shown to have both subjective complaints of pain, tingling, and numbness in his left arm, and objective findings of a residual nerve disability which is, at least in part, related to the shrapnel wound to the neck with a retained foreign body.

On October 1990 VA examination, the Veteran reported symptoms of loss of function in the left arm.  He had recently been involved in a motor vehicle accident that had caused a cervical spine disability and resulting radiculopathy.  However, he felt that his symptoms began at the site of his neck scar and traveled down his arm.  In rendering a diagnosis of his condition, the examiner concluded that the Veteran was status post shrapnel wound to the left anterior cervical spine with current symptomatology of weakness in the left upper extremity.  It therefore appears that the examiner was relating the Veteran's symptoms to the residuals of the shrapnel wound despite the cervical spine injury.  Then, in August 1993, the Veteran had continuing complaints of numbness of the left shoulder and arm that he reported had been present since the combat injury.  The physician determined that the Veteran suffered a residual brachial plexus syndrome related to the injury, with resultant nerve lesions.  Treatment records dated throughout the 1990s show continuing left arm pain and neurological symptoms that were thought to be related to the cervical radiculopathy.  When asked for further clarification as to the etiology of the nerve disabilities, the September 2005 VA examiner did not provide a clear opinion as to whether the Veteran's symptoms of pain and numbness were related to his cervical spine disability or to the residuals of a shrapnel wound to the neck, stating that to do so would be speculative.  The November 2008 VA examiner, though focusing primarily on a muscular examination, did find it to be possible that the Veteran's symptoms of left arm pain and tendency to drop items were a result of the shrapnel wound to the neck.

Accordingly, in reviewing the evidence of record, the Board finds that in light of the Veteran's persistent neurological symptoms in the left upper extremity, and the suggestions and conclusions made by physicians throughout the appeal period that the shrapnel wound had some contributory effect to the Veteran's symptoms of left arm pain, numbness, and gripping trouble, a 20 rating for mild neurological residuals under Diagnostic Code 8513 for mild incomplete paralysis is warranted.  In so concluding, and in the absence of any clear evidence to differentiate the Veteran's symptoms from the service-connected neck scar, the Board will treat the Veteran's current left arm symptomatology as though it were related to the residuals of his shrapnel wound to the neck.  Mittleider v. West, 11 Vet. App. 181 (1998) (Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so).  However, the Board finds that a rating higher than 20 percent is not warranted, as it has consistently been shown on VA examination that the Veteran's left arm symptoms have not resulted in atrophy, loss of reflexes to a moderate degree, or constant, moderate pain.  

In granting the 20 percent award for mild neurological manifestations of the upper left extremity, the Board has also considered whether the Veteran is entitled to a rating for any muscular residuals related to the service-connected residuals of a shrapnel wound the neck.  However, in light of the absence of medical findings of a muscular disability, or any medical opinion relating symptoms of muscle disturbance to the shrapnel wound, a rating under those criteria is not warranted.  38 C.F.R. § 4.56 (2010).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's residuals of a shrapnel wound to the left neck, but, findings supporting a rating in excess of 10 percent for the residuals scar and 20 percent for the neurological manifestations have not been documented.  Therefore, the Board finds that referral for assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left neck scar has not warranted a rating higher than 0 percent prior to March 15, 1999, and 10 percent as of March 15, 1999.  A separate 20 percent rating, but not higher,  for the neurological manifestations of the residuals of the shrapnel wound to the neck is assigned effective August 13, 1990, the effective date of service connection.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Shell Fragment Wound of the Left Upper Extremity.

The Veteran's residuals of a shell fragment wound to the left upper extremity has been rated as noncompensable under Diagnostic Code 7804 which pertains to scars that are painful on examination.  As there is evidence of scarring to the upper arm, the diagnostic criteria pertaining to disfigurement, pain, and limitation of function of scars located on the body are also applicable.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.

The regulations pertaining to rating skin disabilities were again revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, and the Veteran has not requested review pursuant to those regulations, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7801 provides for a 10 percent rating for scars other than on the head, face, or neck, that are deep or that cause limitation of motion and cover an area that exceeded six squares inches.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides for a 10 percent rating for a scar that measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

On September 2004 VA examination, the Veteran reported that his left arm scar sometimes felt like somebody was sticking him or stabbing him in the arm.  The feeling happened sporadically and lasted anywhere from one hour to one week.  He reported that sometimes his arm gave out without any warning, but was vague as to the specifics of those episodes.  Physical examination revealed that the scar was located at the posterior aspect of the axillary region of the arm, just where the arm attached to the underarm.  The scar measured in a circle at 1.5 inches in length and 1.25 inches in width.  It was noted that the scar showed no pain on examination.  It was not adhered to the underlying tissue and was not unstable.  The texture of the skin was the same as the surrounding tissue.  The scar was not elevated or depressed.  It was superficial.  There was no inflammation, edema, or keloid formation.  There were no areas of induration or inflexibility.  There was no limitation of motion related to the scar.  The diagnosis was scar at the left posterior axillary region.

On September 2005 VA examination, the Veteran reported that since he sustained a shrapnel wound in service, he had chronic left arm weakness and pain.  He reported that he had undergone numerous nerve conduction studies and EMG examinations, and physical therapy and cortisone shots.  In his daily activities, he was limited in the ability to move his left arm and often his left hand gave way.  Physical examination revealed a scar that measured three centimeters by three centimeters at the left posterior axillary area and was well-healed.  There was no evidence of muscular atrophy at the shoulder or left upper arm.  There was subjective weakness of the left arm.  Strength testing was 3/5.  Deep tendon reflexes were symmetrical.  Range of motion testing of the left shoulder revealed flexion to 95 degrees, abduction to 95 degrees, and extension to 35 degrees, all with pain.  There was additional pain, fatigability, and lack of endurance on repetitive testing.  The diagnosis was status post shrapnel wound to the left arm with subjective pain and weakness of the left arm.  

On November 2008 VA examination, the Veteran reported having pain in the left arm that started at the scar at the left axilla and traveled down his hand.  There was a scar at the axilla that had only involved the soft tissue and did not cause any significant muscle damage, as no damage was observable on external examination.  There was no other obvious abnormality to the bony structures, nerves, or muscular structures other than the scar itself.  There was no evidence of muscle pain on active or the inability to move the joint.  The scar measured three centimeters by two centimeters.  There was no tenderness or adherences to the underlying tissue.  There was no ulceration or skin break down.  There was no inflammation, edema, or keloid formation.

The Board finds that the evidence does not support a compensable rating under the diagnostic criteria pertaining to scars and skin disorders for anytime during the pendency of the appeal.  Significantly, the evidence of record shows that on VA examinations, the left arm scar was not found to exceed six square inches, to be unstable, tender or painful on examination, or cause limitation of function.  Accordingly, the Board finds that a higher rating based upon those criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 7805 (2008).   

With regard to whether the Veteran is entitled to a separate disability rating based upon any neurological or muscular residuals of the shrapnel wound to the left upper extremity, the Board finds that the Veteran has already been compensated for those residuals and that any further rating would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2010).  The separate 20 percent that has been assigned for the neurological manifestations of the residuals of the shrapnel wound to the left neck are for the same symptomatology that the Veteran claims is the result residuals of the shrapnel wound to the left arm.

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1) (2010).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for Veteran's residuals of a shrapnel wound to the left upper arm, but findings supporting a compensable rating have not been documented.  Therefore, the Board finds that referral for assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left arm scar has not warranted a compensable rating.   Because the preponderance of the evidence is against the claim, the appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2003, April 2004, September 2005, March 2006, February 2007, and October 2008; rating decisions in July 1992 and October 2004; and statements of the case in January 2007 and March 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.









ORDER

An initial compensable rating for a shell fragment wound of the left neck, from August 13, 1990, to March 14, 1999, is denied.

A rating higher than 10 percent for a shell fragment wound of the left neck, since March 15, 1999, is denied.

An initial rating of 20 percent, but not higher, for mild neurological manifestations related to the shell fragment wound of the left neck is granted. 

A compensable rating for a shell fragment wound of the left upper extremity is denied. 



____________________________________________
Harvey P Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


